DETAILED ACTION
1.	This office action is in response to the amendment filed on 11/29/2021. 
2.	Claims 6, 11, 13, and 20 are canceled. 
3.	Claims 1-5, 7-10, 12, 14-19, 21, and 22 are currently pending and have been considered below.

Response to Amendment
4.	Applicant’s arguments with respect to claims 1-5, 7-10, 12, 14-19, 21, and 22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
6.	Claim 17 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 17 recites the limitation “wherein the virtual hard drive is implemented as a virtual hard disk.” However, the claim language “the virtual hard drive is implemented as a virtual hard disk” is unclear. The difference between the “virtual hard drive” and “virtual hard disk” is not clear. For examination purpose, Examiner interprets the above limitation as, the virtual profile of the user is implemented as a virtual hard disk. Appropriate correction/clarification is required.


Claim Objection
8.	Claims 5, 9, 15, 16, and 19 are objected to because of the following informalities:  Claims 5, 15, and 19 recite the limitation “instantiating the requested remote desktop session when previously saved user state data is not available ” should read “instantiating the requested new remote desktop session when previously saved user state data is not available”. Appropriate correction is required.

9.	Claims 9 and 16 recite “the user state data”, which lacks antecedent basis. Appropriate correction is required.


Claim Rejections - 35 USC § 103
  10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


11.	Claims 1, 2, 4, 5, 7-10, 14-19, 21, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amir Husain US 2008/0201711 (Amir Husain), in view of Conover US 2013/0047160 (Provisional-application US 61/524947) (hereinafter, Conover).

12. 	Regarding claim 1, Amir Husain discloses a method comprising: 
 	saving a state of user settings for a remote desktop session to a hard drive, wherein the state of the user settings comprises a state of the user settings created during a remote desktop session via a first virtual machine endpoint ([0101], [0104]: once the first virtual machine has been assigned to the first user, the first user can begin using the first virtual machine. For example, the user may execute software programs on the first virtual machine, access data stored on the first virtual machine, etc…When the user is finished using the first virtual machine, the user may request to disconnect from the server computer system...In response to the user's request to disconnect, the first virtual machine may be de-assigned from the first user, e.g., where the de-assigning indicates that the first virtual machine is no longer in use by the first user…the first virtual machine may be maintained so that when the first user subsequently connects to it again, the first virtual machine is in the same state as it was when the first user previously disconnected…Further, [0114]-[0119]: Associating virtual machines with users on an exclusive basis may allow complete user-based isolation of applications and data stored on a virtual machine. Each user can be an exclusive owner of his virtual machine so that the user's virtual machine is never re-used by other users…Associating a virtual machine with a user on an exclusive basis may also ensure conditions such as: a particular application license is only used by a particular user, data stored on a particular virtual machine is in no way accessible to anyone else. Personalization and Internet cache data as well as other privacy items are not accessible to any user other than the exclusively assigned user. Any temporary files or other scratch space can in no way be accessed and reverse engineered for data theft. Operating system features such as System Restore operate within the context of a single user. See also [0125], [0128]);
	receiving a request from the user for a new remote desktop session (Abstract, [0009]: In response to receiving a first request to assign a virtual machine to a first user, the server computer may assign a first virtual machine from the pool to the first user…. Further, [0076]: the server computer may create and add N free virtual machines to the pool. Each of the free virtual machines in the pool may be available to be assigned to a user when needed in response to a user request);
 	assigning a second virtual machine endpoint to the requested remote desktop session, the second virtual machine endpoint selected from a pool of available virtual machine endpoints for the remote desktop session and being different than the first virtual machine endpoint of the remote desktop session ([0076], [0107]-[0108], [0113]: the management software for the server computer system may enable an administrator to configure the various server computers in the system to maintain respective pools of free virtual machines…Each of the free virtual machines in the pool may be available to be assigned to a user when needed in response to a user request to connect to the server computer…the system may support different classes of users, e.g., Exclusive users and Non-Exclusive users. Each user in the Exclusive class may be assigned a virtual machine on an exclusive basis when the user first connects to the system, whereas Non-Exclusive users are assigned to shared virtual machines on a non-exclusive basis…Suppose now that the server computer system receives a connect request from the User B. The system may access stored information to determine that the VM 60B is exclusively associated with the User B and may assign the VM 60B to the User B. However, since the VM 60B is in a state of hibernation, the User B may need to wait while the VM 60B is returned to a state of active execution… The system may receive user input from the User B indicating that it is permissible to assign a virtual machine other than the VM 60B to the User B. For example, a login screen may be displayed on the User B's client device when the User B logs in, where the login screen allows the User B to select an option specifying that if the User B's exclusive VM 60B is not currently loaded then it is acceptable to assign a different VM 60 to the User B…If the User B chooses to be assigned to a different VM 60 then the system may select one of the shared virtual machines that are currently unassigned and in an active state of execution, and assign the User B to the selected VM 60, e.g., the VM 60C in this example);
 	updating, by a computing device, the remote desktop session assigned to the virtual machine endpoint based on the state of user ([0101], [0104]: once the first virtual machine has been assigned to the first user, the first user can begin using the first virtual machine. For example, the user may execute software programs on the first virtual machine, access data stored on the first virtual machine, etc…When the user is finished using the first virtual machine, the user may request to disconnect from the server computer system...In response to the user's request to disconnect, the first virtual machine may be de-assigned from the first user, e.g., where the de-assigning indicates that the first virtual machine is no longer in use by the first user…the first virtual machine may be maintained so that when the first user subsequently connects to it again, the first virtual machine is in the same state as it was when the first user previously disconnected…Further, [0114]-[0119]: Associating virtual machines with users on an exclusive basis may allow complete user-based isolation of applications and data stored on a virtual machine. Each user can be an exclusive owner of his virtual machine so that the user's virtual machine is never re-used by other users…Associating a virtual machine with a user on an exclusive basis may also ensure conditions such as: a particular application license is only used by a particular user, data stored on a particular virtual machine is in no way accessible to anyone else. Personalization and Internet cache data as well as other privacy items are not accessible to any user other than the exclusively assigned user. Any temporary files or other scratch space can in no way be accessed and reverse engineered for data theft. Operating system features such as System Restore operate within the context of a single user. See also [0125], [0190]).  	Amir Husain does not disclose: 
 	saving a state of user settings for a remote desktop session to a virtual hard drive, mounting the virtual hard drive to the assigned second virtual machine endpoint, and updating user settings of the new the remote desktop session assigned to the 
 	However, Conover discloses: 
 	saving a state of user settings for a remote desktop session to a virtual hard drive, and mounting the virtual hard drive to the assigned second virtual machine endpoint ([0004], [0028]: a method of operating a data management system includes placing an application and its data on a storage volume, utilizing a hypervisor executing a virtual machine to mount (attach) the storage volume (i.e., virtual) into a particular virtual machine, and later unmount (detach) the storage volume and attach it to a different virtual machine running the same or a similar operating system…In particular, attached volumes described above may contain a file system with files and registry keys. The registry keys can be stored in a file or directory located on the attached volume. This file format can be a one or more registry hive files (just as the HKEY_CURRENT_USER registry hive is a file named ntuser.dat located within the user's profile) (Examiner Note: as it is well-known to one ordinary skill in the art the HKEY_CURRENT_USER registry stores user settings that are specific to the currently logged-in user)…. Further, [0033], [0035]-[0038]:  the storage dynamically attached to the virtual machine can be a virtual device represented by a file (an ISO representing a virtual CD-ROM or a virtual hard disk file such as the VMDK and VHD (i.e., virtual hard disk) file formats which represent a disk)…Hereafter, "volume" and "volumes" will be used to refer to logical storage volumes visible within the virtual machine… Whenever the user logs off, the volume is detached. When the user logs into a different virtual machine, the user's writable volume is attached to the new virtual machine. As such, the user's volume containing the user's data and user-installed applications will remain available in each virtual machine the user uses. See also [0018], [0024]); and 
 	updating user settings of the new the remote desktop session assigned to the second virtual machine endpoint based on the state of the user settings saved on the virtual hard drive which are created during the remote desktop session via the first virtual endpoint ([0004], [0037]: a method of operating a data management system includes placing an application and its data on a storage volume, utilizing a hypervisor executing a virtual machine to mount (attach) the storage volume (i.e., virtual) into a particular virtual machine, and later unmount (detach) the storage volume and attach it to a different virtual machine running the same or a similar operating system… Hereafter, "volume" and "volumes" will be used to refer to logical storage volumes visible within the virtual machine…[0028]-[0029]: In particular, attached volumes described above may contain a file system with files and registry keys. The registry keys can be stored in a file or directory located on the attached volume. This file format can be a one or more registry hive files (just as the HKEY_CURRENT_USER registry hive is a file named ntuser.dat located within the user's profile) (Examiner Note: as it is well-known to one ordinary skill in the art the HKEY_CURRENT_USER registry stores user settings that are specific to the currently logged-in user)… Further, VM agents 322A-322B shown in FIG. 3 can detect when the volume has been attached and enumerate the registry keys on the volume (whether represented as a hive or a set of directories and files on the volume). The VM agent will look for known load points, such as HKEY_LOCAL_MACHINE\CurrentControlSet\Services, to locate programs, services, and drivers to be started. Using this method, installed applications, services, and drivers can be automatically loaded and launched as soon as the volume on which they are located is attached. This process of locating programs, services, and drivers to be launched by the VM agents mimics what the operating system would normally do upon starting up. Thus, when a user logs in, all of the programs, services, and drivers configured located on the volumes attached for a given user will be made available as if installed traditionally within the virtual machine…Furthermore, [0033]-[0038]: detach-triggering events include a VM being powered off or a user logging off. When a detach-triggering event occurs, the VM agent contacts the VM manager to report the detach-triggering event. In the same manner outlined in the aforementioned process of handling the attaching event, the VM manager may then directly or indirectly request the hypervisor 330 to detach the storage volume from the corresponding virtual machine 320A-320B. To this point, attachment of the application storage volumes has been discussed generally. In at least one example, once a user logs into a virtual machine, storage will be dynamically attached to the virtual machine without the need to reboot the virtual machine. Once the storage is attached to the virtual machine, the storage will be directly accessible from within the virtual machine. This enables a non-persistent virtual machine to function as if it is a persistent virtual machine…[and] the storage dynamically attached to the virtual machine can be a virtual device represented by a file (an ISO representing a virtual CD-ROM or a virtual hard disk file such as the VMDK and VHD (i.e., virtual hard disk) file formats which represent a disk)… Whenever the user logs off, the volume is detached. When the user logs into a different virtual machine, the user's writable volume is attached to the new virtual machine. As such, the user's volume containing the user's data and user-installed applications will remain available in each virtual machine the user uses. See also [0024]).
 	Conover also discloses saving a state of user settings for a remote desktop session to a virtual hard drive, wherein the state of the user settings comprises a state of the user settings created during a remote desktop session via a first virtual machine endpoint ([0028]-[0029], [0033]-[0038]):
 	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Conover’s teaching of saving a state of user settings for a remote desktop session to a virtual hard drive, mounting the virtual hard drive to the assigned second virtual machine endpoint, and updating user settings of the new the remote desktop session assigned to the second virtual machine endpoint based on the state of the user settings saved on the virtual hard drive which are created during the remote desktop session via the first virtual endpoint with the system in Amir Husain. One would have been motivated to do so in order to attach and/or detach user’s data and applications dynamically (Conover, [0037]-[0038]).
13.	Regarding claims 10 and 18, the claims are rejected with the same rationale as in claim 1. 
	
14.	Regarding claim 2, Amir Husain in view of Conover disclose the method of claim 1 as disclosed above. 
 	Amir Husain further discloses wherein the state of the user setting is saved of the first and second virtual machine endpoints and the new remote desktop session ([0107]-[0108], [0114]-[0119]: Associating virtual machines with users on an exclusive basis may allow complete user-based isolation of applications and data stored on a virtual machine. Each user can be an exclusive owner of his virtual machine so that the user's virtual machine is never re-used by other users…Associating a virtual machine with a user on an exclusive basis may also ensure conditions such as: a particular application license is only used by a particular user, data stored on a particular virtual machine is in no way accessible to anyone else. Personalization and Internet cache data as well as other privacy items are not accessible to any user other than the exclusively assigned user. Any temporary files or other scratch space can in no way be accessed and reverse engineered for data theft. Operating system features such as System Restore operate within the context of a single user. See also [0125]).  	Amir Husain does not disclose: 
 	wherein the state of the user setting is saved independent of the first and second  virtual machine endpoints.
 	However, Conover discloses: 
 	wherein the state of the user setting is saved independent of the first and second  virtual machine endpoints ([0004], [0028]: a method of operating a data management system includes placing an application and its data on a storage volume, utilizing a hypervisor executing a virtual machine to mount (attach) the storage volume (i.e., virtual) into a particular virtual machine, and later unmount (detach) the storage volume and attach it to a different virtual machine running the same or a similar operating system…In particular, attached volumes described above may contain a file system with files and registry keys. The registry keys can be stored in a file or directory located on the attached volume. This file format can be a one or more registry hive files (just as the HKEY_CURRENT_USER registry hive is a file named ntuser.dat located within the user's profile) (Examiner Note: as it is well-known to one ordinary skill in the art the HKEY_CURRENT_USER registry stores user settings that are specific to the currently logged-in user)…. Further, [0033], [0035]-[0038]:  the storage dynamically attached to the virtual machine can be a virtual device represented by a file (an ISO representing a virtual CD-ROM or a virtual hard disk file such as the VMDK and VHD (i.e., virtual hard disk) file formats which represent a disk)…Whenever the user logs off, the volume is detached. When the user logs into a different virtual machine, the user's writable volume is attached to the new virtual machine. As such, the user's volume containing the user's data and user-installed applications will remain available in each virtual machine the user uses. See also [0018], [0024]). 
 At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Conover’s teaching of wherein the state of the user setting is saved independent of the first and second  virtual machine endpoints with the system in Amir Husain. One would have been motivated to do so in order to attach and/or detach user’s data and applications dynamically (Conover, [0037]-[0038]).
 	
15.	Regarding claim 4, Amir Husain in view of Conover disclose the method of claim 1 as disclosed above. 
 	Amir Husain further discloses in response to a request for a second new remote desktop session, assigning a third virtual machine endpoint to the second new remote desktop session from the pool of available virtual machine endpoints ([0076]: the management software for the server computer system may enable an administrator to configure the various server computers in the system to maintain respective pools of free virtual machines. For example, for a particular server computer in the system, the administrator may provide user input specifying a pool size of N, which indicates that N free virtual machines should be maintained on the particular server computer…Each of the free virtual machines in the pool may be available to be assigned to a user when needed in response to a user request to connect to the server computer).

16.	Regarding claim 14, the claim is rejected with the same rationale as in claim 4. 

17.	Regarding claim 5, Amir Husain in view of Conover disclose the method of claim 1 as disclosed above. 
 	Amir Husain further discloses instantiating the requested remote desktop session when previously saved user state data is not available ([0076], [0082], [0113]: the management software for the server computer system may enable an administrator to configure the various server computers in the system to maintain respective pools of free virtual machines. For example, for a particular server computer in the system, the administrator may provide user input specifying a pool size of N, which indicates that N free virtual machines should be maintained on the particular server computer… Each of the free virtual machines in the pool may be available to be assigned to a user when needed in response to a user request to connect to the server computer. Thus, while each virtual machine in the pool may not currently be in use, it may be in an active state of execution (e.g., not hibernated to disk) so that it can readily be assigned to a user when necessary… The system may support different classes of users, e.g., Exclusive users and Non-Exclusive users. Each user in the Exclusive class may be assigned a virtual machine on an exclusive basis when the user first connects to the system, whereas Non-Exclusive users are assigned to shared virtual machines on a non-exclusive basis).

18.	Regarding claims 15 and 19, the claims are rejected with the same rationale as in claim 5. 

19.	Regarding claim 7, Amir Husain in view of Conover disclose the method of claim 1 as disclosed above. 
 	Amir Husain further discloses de-assigning the second virtual machine endpoint upon ending the new remote desktop session ([0101]: once the first virtual machine has been assigned to the first user, the first user can begin using the first virtual machine...When the user is finished using the first virtual machine, the user may request to disconnect from the server computer system. In response to the user's request to disconnect, the first virtual machine may be de-assigned from the first user, e.g., where the de-assigning indicates that the first virtual machine is no longer in use by the first user).
 	Amir Husain does not disclose: 
 	demounting the virtual hard drive from the second virtual machine endpoint.
 	However, Conover discloses: 
 	demounting the virtual hard drive from the second virtual machine endpoint ([0004], [0028]: a method of operating a data management system includes placing an application and its data on a storage volume, utilizing a hypervisor executing a virtual machine to mount (attach) the storage volume into a particular virtual machine, and later unmount (detach) the storage volume and attach it to a different virtual machine running the same or a similar operating system…Further, [0033], [0035]-[0038]: the VM agents 322A-322B are also configured to terminate upon a specific triggering event ("detach-triggering event"). Detach-triggering events include a VM being powered off or a user logging off. When a detach-triggering event occurs, the VM agent contacts the VM manager to report the detach-triggering event. In the same manner outlined in the aforementioned process of handling the attaching event, the VM manager may then directly or indirectly request the hypervisor 330 to detach the storage volume from the corresponding virtual machine 320A-320B… whenever the user logs off, the volume is detached). 
 At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Conover’s teaching of demounting the virtual hard drive from the second virtual machine endpoint with the system in Amir Husain. One would have been motivated to do so in order to attach and/or detach user’s data and applications dynamically (Conover, [0033], [0038]).
20.	Regarding claim 21, the claims are rejected with the same rationale as in claim 7. 

21.	Regarding claim 8, Amir Husain in view of Conover disclose the method of claim 1 as disclosed above. 
([0101], [0106]: Once the first virtual machine has been assigned to the first user, the first user can begin using the first virtual machine. For example, the user may execute software programs on the first virtual machine, access data stored on the first virtual machine, etc...When the user is finished using the first virtual machine, the user may request to disconnect from the server computer system. In response to the user's request to disconnect, the first virtual machine may be de-assigned from the first user, e.g., where the de-assigning indicates that the first virtual machine is no longer in use by the first user… In this example, the User A may have previously connected to and used the VM 60A. Although the User A subsequently disconnected from the VM 60A, the VM 60A remains in an active state of execution in this example. Thus, if the User A subsequently re-connects to the server computer system then the VM 60A may again be assigned to the User A, and the User A may not need to wait for it to be loaded since it is already in a state of active execution…Further, [0114]-[0117]: Associating virtual machines with users on an exclusive basis may allow complete user-based isolation of applications and data stored on a virtual machine). 
 	Amir Husain does not disclose: 
 	persisting saved user state data from the new remote desktop session to the virtual hard drive for a subsequent remote desktop session.
 	However, Conover discloses: 
 	persisting saved user state data from the new remote desktop session to the virtual hard drive for a subsequent remote desktop session ([0028]-[0029], [0033]-[0038]: detach-triggering events include a VM being powered off or a user logging off. When a detach-triggering event occurs, the VM agent contacts the VM manager to report the detach-triggering event. In the same manner outlined in the aforementioned process of handling the attaching event, the VM manager may then directly or indirectly request the hypervisor 330 to detach the storage volume from the corresponding virtual machine 320A-320B. To this point, attachment of the application storage volumes has been discussed generally. In at least one example, once a user logs into a virtual machine, storage will be dynamically attached to the virtual machine without the need to reboot the virtual machine. Once the storage is attached to the virtual machine, the storage will be directly accessible from within the virtual machine.…[and] the storage dynamically attached to the virtual machine can be a virtual device represented by a file (an ISO representing a virtual CD-ROM or a virtual hard disk file such as the VMDK and VHD (i.e., virtual hard disk) file formats which represent a disk)… Whenever the user logs off, the volume is detached. When the user logs into a different virtual machine, the user's writable volume is attached to the new virtual machine. As such, the user's volume containing the user's data and user-installed applications will remain available in each virtual machine the user uses). 
 At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Conover’s teaching of persisting saved user state data from the new remote desktop session to the virtual hard drive for a subsequent remote desktop session with the system in Amir Husain. One would have been motivated to do so in order to attach and/or detach user’s data and applications dynamically (Conover, [0033], [0038]).
22.	Regarding claim 9, Amir Husain in view of Conover disclose the method of claim 1 as disclosed above. 
 	Amir Husain further discloses storing dynamic changes to the user state data when the new remote desktop session is terminated ([0101], [0104]: once the first virtual machine has been assigned to the first user, the first user can begin using the first virtual machine. For example, the user may execute software programs on the first virtual machine, access data stored on the first virtual machine, etc…When the user is finished using the first virtual machine, the user may request to disconnect from the server computer system...In response to the user's request to disconnect, the first virtual machine may be de-assigned from the first user, e.g., where the de-assigning indicates that the first virtual machine is no longer in use by the first user…the first virtual machine may be maintained so that when the first user subsequently connects to it again, the first virtual machine is in the same state as it was when the first user previously disconnected…Further, [0114]-[0119]: Associating virtual machines with users on an exclusive basis may allow complete user-based isolation of applications and data stored on a virtual machine. Each user can be an exclusive owner of his virtual machine so that the user's virtual machine is never re-used by other users…Associating a virtual machine with a user on an exclusive basis may also ensure conditions such as: a particular application license is only used by a particular user, data stored on a particular virtual machine is in no way accessible to anyone else. Personalization and Internet cache data as well as other privacy items are not accessible to any user other than the exclusively assigned user. Any temporary files or other scratch space can in no way be accessed and reverse engineered for data theft. Operating system features such as System Restore operate within the context of a single user. See also [0030], [0031], [0165]). See also Conover [0033]-[0038].

23.	Regarding claim 16, the claim is rejected with the same rationale as in claim 9. 

24.	Regarding claim 17, Amir Husain in view of Conover disclose the system of claim 10 as disclosed above. 
 	Amir Husain does not disclose: 
 	wherein the virtual hard drive is implemented as a virtual hard disk.
 	However, Conover discloses: 
 	wherein the virtual hard drive is implemented as a virtual hard disk ([0035]-[0036]:  the storage dynamically attached to the virtual machine can be a virtual device represented by a file (an ISO representing a virtual CD-ROM or a virtual hard disk file such as the VMDK and VHD (i.e.,  virtual hard disk) file formats which represent a disk…The storage may be in the form of different virtual hard disk files). 
  	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Conover’s teaching of wherein the virtual profile is implemented as a virtual hard disk with the system in Amir Husain. One would have been motivated to do so in order to attach and/or detach user’s data and applications from virtual machines dynamically (Conover, [0033], [0038]).
 	
Regarding claim 22, Amir Husain in view of Conover disclose the method of claim 1 as disclosed above. 
 	Amir Husain further discloses de-assigning the assigned virtual machine endpoint ([0101]: once the first virtual machine has been assigned to the first user, the first user can begin using the first virtual machine...When the user is finished using the first virtual machine, the user may request to disconnect from the server computer system. In response to the user's request to disconnect, the first virtual machine may be de-assigned from the first user, e.g., where the de-assigning indicates that the first virtual machine is no longer in use by the first user).
 	Amir Husain does not disclose: 
 	wherein the mounting comprises mounting a drive including a virtual profile of the user to the assigned second virtual machine endpoint, where the drive is previously demounted from the first virtual machine endpoint.
 	However, Conover discloses: 
 	wherein the mounting comprises mounting a drive including a virtual profile of the user to the assigned second virtual machine endpoint, where the drive is previously demounted from the first virtual machine endpoint ([0004], [0037]: a method of operating a data management system includes placing an application and its data on a storage volume, utilizing a hypervisor executing a virtual machine to mount (attach) the storage volume (i.e., virtual) into a particular virtual machine, and later unmount (detach) the storage volume and attach it to a different virtual machine running the same or a similar operating system… Hereafter, "volume" and "volumes" will be used to refer to logical storage volumes visible within the virtual machine…[0028]-[0029]: In particular, attached volumes described above may contain a file system with files and registry keys. The registry keys can be stored in a file or directory located on the attached volume. This file format can be a one or more registry hive files (just as the HKEY_CURRENT_USER registry hive is a file named ntuser.dat located within the user's profile) (Examiner Note: as it is well-known to one ordinary skill in the art the HKEY_CURRENT_USER registry stores user settings that are specific to the currently logged-in user)… Further, VM agents 322A-322B shown in FIG. 3 can detect when the volume has been attached and enumerate the registry keys on the volume (whether represented as a hive or a set of directories and files on the volume). The VM agent will look for known load points, such as HKEY_LOCAL_MACHINE\CurrentControlSet\Services, to locate programs, services, and drivers to be started. Using this method, installed applications, services, and drivers can be automatically loaded and launched as soon as the volume on which they are located is attached. This process of locating programs, services, and drivers to be launched by the VM agents mimics what the operating system would normally do upon starting up. Thus, when a user logs in, all of the programs, services, and drivers configured located on the volumes attached for a given user will be made available as if installed traditionally within the virtual machine…Furthermore, [0033]-[0038]: detach-triggering events include a VM being powered off or a user logging off. When a detach-triggering event occurs, the VM agent contacts the VM manager to report the detach-triggering event. In the same manner outlined in the aforementioned process of handling the attaching event, the VM manager may then directly or indirectly request the hypervisor 330 to detach the storage volume from the corresponding virtual machine 320A-320B. To this point, attachment of the application storage volumes has been discussed generally. In at least one example, once a user logs into a virtual machine, storage will be dynamically attached to the virtual machine without the need to reboot the virtual machine. Once the storage is attached to the virtual machine, the storage will be directly accessible from within the virtual machine. This enables a non-persistent virtual machine to function as if it is a persistent virtual machine…[and] the storage dynamically attached to the virtual machine can be a virtual device represented by a file (an ISO representing a virtual CD-ROM or a virtual hard disk file such as the VMDK and VHD (i.e., virtual hard disk) file formats which represent a disk)… Whenever the user logs off, the volume is detached. When the user logs into a different virtual machine, the user's writable volume is attached to the new virtual machine. As such, the user's volume containing the user's data and user-installed applications will remain available in each virtual machine the user uses. See also [0024]).
 	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Conover’s teaching of wherein the mounting comprises mounting a drive including a virtual profile of the user to the assigned second virtual machine endpoint, where the drive is previously demounted from the first virtual machine endpoint with the system in Amir Husain. One would have been motivated to do so in order to attach and/or detach user’s data and applications dynamically (Conover, [0037]-[0038]).

26.	Claims 3 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amir Husain, in view of Conover, in further view of de Waal US 2012/0005675 (hereinafter, de Waal).

27.	Regarding claim 3, Amir Husain in view of Conover disclose the method of claim 1 as disclosed above. 
 	Amir Husain further discloses wherein the first virtual machine endpoint and the hard drive initially comprises data operable to configure a user's desktop in accordance with a standard desktop configuration session for a user ([0076], [0101]: the management software for the server computer system may enable an administrator to configure the various server computers in the system to maintain respective pools of free virtual machines…Each of the free virtual machines in the pool may be available to be assigned to a user when needed in response to a user request to connect to the server computer…Once the first virtual machine has been assigned to the first user, the first user can begin using the first virtual machine. For example, the user may execute software programs on the first virtual machine, access data stored on the first virtual machine, etc…Further, [0106]-[0107], [0113]: The system may support different classes of users, e.g., Exclusive users and Non-Exclusive users. Each user in the Exclusive class may be assigned a virtual machine on an exclusive basis when the user first connects to the system, whereas Non-Exclusive users are assigned to shared virtual machines on a non-exclusive basis…Suppose now that the server computer system receives a connect request from the User B. The system may access stored information to determine that the VM 60B is exclusively associated with the User B and may assign the VM 60B to the User B).
 	Amir Husain does not disclose: 
 	virtual hard drive initially comprises data operable to configure a user's desktop in accordance with a standard desktop configuration for a user role of the user.
 	However, Conover discloses: 
 	virtual hard drive initially comprises data operable to configure a user’s desktop ([0033], [0035]-[0038]:  the storage dynamically attached to the virtual machine can be a virtual device represented by a file (an ISO representing a virtual CD-ROM or a virtual hard disk file such as the VMDK and VHD (i.e., virtual hard disk) file formats which represent a disk)…Hereafter, "volume" and "volumes" will be used to refer to logical storage volumes (i.e., virtual profile)  visible within the virtual machine. Whenever the user logs off, the volume is detached. When the user logs into a different virtual machine, the user's writable volume is attached to the new virtual machine. As such, the user's volume containing the user's data and user-installed applications will remain available in each virtual machine the user uses). 
  	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Conover’s teaching of virtual hard drive initially comprises data operable to configure a user’s desktop with the system in Amir Husain. One would have been motivated to do so in order to attach and/or detach user’s data and applications dynamically (Conover, [0033], [0038]).
 	Amir Husain in view of Conover does not disclose: 

 	However, de Waal discloses:
 	data operable to configure a user's desktop in accordance with a standard desktop configuration for a user role of the user ([0017], [0043]: VM manager may reuse a VM slot or a physical slice with different images depending on end user roles. For example, a day-shift worker requires one image and a night-shift worker another on the same physical hardware. The VM manager may also allow late binding deployment of images, for example, when the identity of a person logging in is made known, the system can rapidly deploy the appropriate image. See also [0016]). 
 	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate de Waal’s teaching of data operable to configure a user's desktop in accordance with a standard desktop configuration for a user role of the user with the system in Amir Husain in view of Conover. One would have been motivated to do so in order to deploy virtual machines based on end-users roles efficiently (de Waal, [0016]).

28.	Regarding claim 12, Amir Husain in view of Conover disclose the system of claim 10 as disclosed above. 
 	Amir Husain further discloses wherein the first virtual machine endpoint and the hard drive initially configure a user’s desktop in accordance with a standard desktop configuration for a user ([0076], [0101]: the management software for the server computer system may enable an administrator to configure the various server computers in the system to maintain respective pools of free virtual machines…Each of the free virtual machines in the pool may be available to be assigned to a user when needed in response to a user request to connect to the server computer…Once the first virtual machine has been assigned to the first user, the first user can begin using the first virtual machine. For example, the user may execute software programs on the first virtual machine, access data stored on the first virtual machine, etc…Further, [0106]-[0107], [0113]: The system may support different classes of users, e.g., Exclusive users and Non-Exclusive users. Each user in the Exclusive class may be assigned a virtual machine on an exclusive basis when the user first connects to the system, whereas Non-Exclusive users are assigned to shared virtual machines on a non-exclusive basis…Suppose now that the server computer system receives a connect request from the User B. The system may access stored information to determine that the VM 60B is exclusively associated with the User B and may assign the VM 60B to the User B).
 	Amir Husain does not disclose: 
 	virtual hard drive initially configure a user’s desktop in accordance with a standard desktop configuration for a user role of the user from among a plurality of roles.
 	However, Conover discloses: 
 	virtual hard drive initially configure a user’s desktop in accordance with a standard desktop configuration for a user ([0033], [0035]-[0038]: the storage dynamically attached to the virtual machine can be a virtual device represented by a file (an ISO representing a virtual CD-ROM or a virtual hard disk file such as the VMDK and VHD (i.e., virtual hard disk) file formats which represent a disk)…Hereafter, "volume" and "volumes" will be used to refer to logical storage volumes (i.e., virtual profile)  visible within the virtual machine. Whenever the user logs off, the volume is detached. When the user logs into a different virtual machine, the user's writable volume is attached to the new virtual machine. As such, the user's volume containing the user's data and user-installed applications will remain available in each virtual machine the user uses). 
  	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Conover’s teaching of virtual hard drive initially configure a user’s desktop in accordance with a standard desktop configuration for a user with the system in Amir Husain. One would have been motivated to do so in order to attach and/or detach user’s data and applications dynamically (Conover, [0033], [0038]).
 	Amir Husain in view of Conover does not disclose: 
 	configure a user’s desktop in accordance with a standard desktop configuration session for a user role of the user from among a plurality of roles.
 	However, de Waal discloses:
 	configure a user’s desktop in accordance with a standard desktop configuration session for a user role of the user from among a plurality of roles ([0017], [0043]: VM manager may reuse a VM slot or a physical slice with different images depending on end user roles. For example, a day-shift worker requires one image and a night-shift worker another on the same physical hardware. The VM manager may also allow late binding deployment of images, for example, when the identity of a person logging in is made known, the system can rapidly deploy the appropriate image. See also [0016]). 
 session for a user role of the user from among a plurality of roles with the system in Amir Husain in view of Conover. One would have been motivated to do so in order to deploy virtual machines based on end-users roles efficiently (de Waal, [0016]).
    
Conclusion
29.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  


30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Eyob Hagos/								
Examiner, Art Unit 2864